 



EXHIBIT 10.5
LOAN AGREEMENT
     LOAN AGREEMENT, dated as of March 31, 2006, among Furmanite International
Finance Limited, a company organized under the laws of England (registered
number 5764823) (the “Borrower”), and BoS (USA) Inc. (the “Lender”).
WITNESSETH:
     WHEREAS, Borrower has requested that the Lender make available to the
Borrower the Revolving Credit Loans herein described in an aggregate principal
amount not exceeding $15,000,000; and
     WHEREAS, the Lender is willing to make such Revolving Credit Loans
available to the Borrower on the terms and conditions herein provided;
     NOW, THEREFORE, it is agreed:
     Section 1. DEFINITIONS.
     Terms used in this Agreement which are defined in Annex I hereto shall have
the meanings specified in such Annex I (unless otherwise defined herein) and
shall include in the singular number the plural and in the plural number the
singular. Unless otherwise specified, each reference in this Agreement or in any
other Loan Document to a Loan Document shall mean such Loan Document as the same
may from time to time be amended, restated, supplemented or otherwise modified.
All references to Sections in this Agreement or in Annex I hereto shall be
deemed references to Sections in this Agreement unless otherwise specified. As
used in this Agreement and the other Loan Documents, the terms “including” and
“such as” are illustrative and not limitative.
     Section 2. THE LOAN FACILITY.
     2.1 The Loans. Subject to the terms and conditions set forth herein, the
Lender agrees at any time and from time to time during the Commitment Period to
make loans to the Borrower (each a “Revolving Credit Loan” and collectively, the
“Revolving Credit Loans”) up to the Revolving Credit Loan Commitment; provided
that, on the date of the making of any Revolving Credit Loan (and after giving
effect thereto), the aggregate principal amount of Revolving Credit Loans
outstanding on such date shall not exceed the Revolving Credit Loan Commitment
then in effect. During the Commitment Period, the Borrower may utilize the
Revolving Credit Loan Commitment by borrowing, prepaying the Revolving Credit
Loans in whole or in part without premium or penalty (except as otherwise
provided by Section 3.11), and reborrowing, all in accordance with the terms and
conditions hereof.

 



--------------------------------------------------------------------------------



 



     2.2 Notice of Borrowing.
     (a) The Borrower shall give at least four Business Days’ prior written
notice (a “Notice of Borrowing”) to the Lender of the date (which shall be a
Business Day during the Commitment Period) of each proposed borrowing hereunder
(the “Borrowing Date”). Such notice shall specify (subject to the provisions of
this Agreement) (i) the Borrowing Date, (ii) the total amount of the proposed
borrowing, which shall be in a minimum amount of $500,000 if a Base Rate
(US) Loan and $500,000 if a Libor Loan (or, if greater, in integral multiples of
$100,000 in each case) provided that the aggregate principal amount of such
borrowing must equal or be less than the Unutilized Revolving Commitment at such
time (after giving effect to all other Notices of Borrowings for Revolving
Credit Loans pending at such time) and (iii) the Type of Loan which such
borrowing will initially be, (iv) whether such Loan will be a Libor Loan or a
Base Rate (US) Loan and, if a Libor Loan, the requested Interest Period
therefor. Notwithstanding the foregoing, however, Base Rate (US) Loans may be
made upon two Business Days’ telephone notice, Closing Office Time, by the
Borrower to the Lender (confirmed as soon as possible thereafter in writing).
Unless otherwise agreed to by the Lender and the Borrower, the Notice of
Borrowing for all Loans shall be substantially in the form of Exhibit A hereto.
The Borrower may not have more than ten (10) Loans outstanding at any time.
     (b) The Borrower may not designate more than one Interest Period for Libor
Loans or (unless otherwise consented to by the Lender) more than one Type of
Loan in the same Notice of Borrowing. Without the Lender’s consent, no Libor
Loan shall be made or maintained if the principal amount thereof is less than
$500,000. Without the consent of the Lender, the Borrower shall not be entitled
to make borrowings under the Revolving Credit Loan Commitment more than twice in
any calendar week.
     (c) [intentionally deleted]
     (d) Each Loan requested in a Notice of Borrowing shall be made in Dollars.
If, with respect to any requested Libor Loan, the Lender does not expect to be
able to fund such Loan for the Interest Period applicable thereto by obtaining a
matching deposit in the London inter-bank market at the relevant time or (ii) it
would be impossible, unlawful or contrary to any regulation, interpretation,
order, directive or request (whether or not having the force of law) applicable
to the Lender of any court or governmental authority, or any fiscal, monetary,
central bank or other authority having jurisdiction over the Lender for the
Lender to make the Libor Loan available to the Borrower, the Lender shall
promptly notify the Borrower and the requested Loan shall instead be made as a
Base Rate (US) Rate Loan.
     2.3 The Note.
     (a) The Borrower’s obligation to pay the principal of, and interest on, the
Revolving Credit Loans of the Lender shall be evidenced by a promissory note of
the Borrower payable to the order of the Lender substantially in the form of
Exhibit B hereto (as such note may be from time to time be amended,
supplemented, restated or otherwise modified, a “Revolving Credit Note”.

2



--------------------------------------------------------------------------------



 



     (b) The Revolving Credit Note is entitled to the benefits of this Agreement
and shall be secured by the FIFL LC.
     (c) The principal amount of all Revolving Credit Loans of the Lender
outstanding from time to time, and interest accrued thereon, shall be recorded
on the records of the Lender and, prior to any transfer of, or any action to
collect, its Revolving Credit Note, the unpaid principal amount of the Revolving
Credit Loans evidenced thereby shall be endorsed on the reverse side of such
Revolving Credit Note, together with the date of such endorsement and the date
to which interest has been paid; any failure to make such endorsement and
provide such other information, however, shall not affect the Borrower’s
obligations hereunder or under the Note.
     2.4 [intentionally deleted]
     2.5 Mandatory Prepayments of Revolving Credit Loans.
     (a) The Borrower shall prepay the Revolving Credit Loans on any day and on
the effective date of any reduction or termination in the Revolving Credit Loan
Commitment hereunder to the extent that the aggregate principal amount of such
Loans on such date shall exceed the Revolving Credit Loan Commitment in effect
on such date; if the Revolving Credit Loan Commitment is terminated in full,
then the Borrower shall immediately prepay in full the aggregate outstanding
principal amount of all Revolving Credit Loans. Repayments pursuant to this
Section shall first be made against (to the extent available) outstanding
Revolving Credit Loans which are Libor Loans having an Interest Period ending on
the date of such repayment, then to Base Rate (US) Loans, as directed by the
Borrower by written (or telephonic, promptly confirmed in writing) notice to the
Lender or, in the absence of such direction, by the Lender.
     (b) The then-unpaid principal amount of the Revolving Credit Loans shall be
payable in full on the first Business Day of January, 2010.
     2.6 [intentionally deleted]
     2.7 Voluntary Repayment of Revolving Credit Loans. The Borrower shall have
the right, at any time and from time to time, by four Business Days’ prior
written notice to the Lender to prepay the Revolving Credit Loans, in whole, or
in part in integral multiples of $500,000 and without premium, provided that at
the time of any such prepayment of the Revolving Credit Loans in full, the
Borrower shall pay all interest accrued on the amount of such prepayment and all
other amounts owing to the Lender in respect thereof including, without
limitation, any compensation payable under Section 3.11 hereof. Subject to the
terms and conditions of this Agreement, amounts prepaid under this Section 2.7
may be reborrowed.
     Section 3. INTEREST.

3



--------------------------------------------------------------------------------



 



     3.1 Rate of Interest. The Borrower agrees to pay interest in respect of the
unpaid principal amount of each Loan from time to time outstanding from the date
the proceeds thereof are made available to the Borrower until maturity (whether
by acceleration or otherwise) at the following interest rates: (i) each Libor
Loan, at a rate per annum for each Interest Period applicable thereto equal to
(x) LIBOR for such Interest Period plus (y) the Eurocurrency Differential, and
(ii) each Base Rate (US) Loan, at a rate per annum equal to (x) the Base Rate
(US), such rate to change as and when such Base Rate (US) changes, plus (y) the
Base Rate (US) Differential. Interest shall be computed for the actual number of
days elapsed on the basis of a 360 day year.
     3.2 Interest Payment Dates. Interest on and prior to maturity in respect of
each Loan shall be payable in arrears (i) if such Loan is (x) a Libor Loan, on
the last day of each Interest Period applicable thereto and, if such Interest
Period is longer than three months, at the end of each three-month interval
within such Interest Period or (y) a Base Rate (US) Loan, on the last Business
Day of each calendar quarter after the making thereof and on the last day of any
Interest Period applicable thereto, (ii) upon any prepayment or repayment of
such Loan in full (to the extent accrued on the amount prepaid or repaid) and
(iii) at maturity (whether by acceleration or otherwise). The Lender shall
endeavor to notify the Borrower prior to each such interest payment date of the
amount to be paid by the Borrower on such date, but no failure by the Lender to
do so shall in any way affect the Borrower’s obligations hereunder to timely pay
the full amount of interest due when due; however, no such amount paid in
reliance on such a notice, or paid in accordance with the Borrower’s good faith
calculations in the absence of such a notice, shall constitute an Event of
Default under Section 9.1 unless the Borrower shall fail to timely pay the full
amount of any further adjustment as may be appropriate pursuant to notice to the
Borrower from the Lender.
     3.3 Overdue Payment of Principal and Interest. Overdue principal of, and
overdue interest in respect of, each Loan shall bear interest for each day,
payable on demand, at a rate per annum (the “Past-Due Rate”) equal to 2% per
annum in excess of the interest rate otherwise applicable to such Loan (up to
the end of the then-current Interest Period therefor, or any subsequent interest
period therefor selected by the Lender, that is applicable to such Loan).
     3.4 Interest Periods. For purposes of this Agreement the term “Interest
Period” shall mean:
     (a) with respect to any Libor Loan:

  (i)   initially, the period commencing on the borrowing or conversion date, as
the case may be, with respect to such Loan and ending one, three, six or nine
months thereafter, as selected by the Borrower in its Notice of Borrowing or
Notice of Conversion, as the case may be, given with respect thereto; and    
(ii)   thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Loan and ending one, three, six or nine
months thereafter, as selected by the Borrower by irrevocable notice (each an
“Interest Period Notice”) to the Lender not later than 10:00 a.m., Closing
Office Time, four Business Days

4



--------------------------------------------------------------------------------



 



      prior to the last day of the then current Interest Period with respect
thereto;

provided that, all of the foregoing provisions relating to Interest Periods for
Libor Loans are subject to the following:

  (1)   if any Interest Period pertaining to a Libor Loan would otherwise end on
a day that is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;     (2)  
any Interest Period that would otherwise extend beyond the date final payment is
due on the Libor Loan shall end on such date of final payment;     (3)   any
Interest Period pertaining to a Libor Loan that begins on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of a calendar month;     (4)   the Borrower shall select
Interest Periods so as not to require a payment or prepayment of any Libor Loan
during an Interest Period for such Loan;     (5)   in the absence of timely
selection by the Borrower of an Interest Period for a Libor Loan, the Interest
Period shall be one month (subject to the other terms of this proviso); and    
(6)   the Borrower shall select Interest Periods in order to comply with the
provisions of Section 2.2(b); and

     (b) with respect to any Base Rate (US) Loan, the period commencing on the
borrowing or conversion date, as the case may be, with respect to such Loan and
ending on the first to occur of the maturity date (whether by acceleration or
otherwise) of such Loan or the conversion date with respect to such Loan.
     3.5 Conversion.
     (a) The Borrower shall have the option to convert (i) at any time, all or a
portion of any Base Rate (US) Loan into a Libor Loan or (ii) on the last day of
an Interest Period applicable thereto, a Libor Loan into a Base Rate (US) Loan;
provided, however, (x) without the consent of the Lender, no portion of the
outstanding principal amount of any Base Rate (US) Loan may be converted into a
Libor Loan during the continuance of any Default or Event of Default and (y) no
Loan may be converted under this Section 3.5(a) unless the provisions of the
next-to-last sentence of Section 2.2(b) are complied with after giving effect to
such conversion.

5



--------------------------------------------------------------------------------



 



     (b) The Borrower shall exercise the option granted pursuant to
Section 3.5(a) by giving, no later than 10:00 a.m., Closing Office Time, on the
fourth Business Day prior to the proposed conversion date, written or telephonic
notice (confirmed in writing) thereof (a “Notice of Conversion”) to the Lender.
Each Notice of Conversion shall state (i) the option to be exercised pursuant to
Section 3.5(a), the requested conversion date which shall be a Business Day and
which in the case of the conversion of any Base Rate (US) Loan shall be deemed
the last day of the Interest Period applicable thereto and (ii) in the case of a
conversion into a Libor Loan, the requested Interest Period therefor. Unless
otherwise agreed to by the Lender and the Borrower, the Notice of Conversion
shall be substantially in the form of Exhibit C hereto.
     (c) Any Libor Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving an Interest
Period Notice to the Lender, in accordance with Section 3.4, setting forth the
length of the next Interest Period to be applicable to such Loan, provided that
no Libor Loan may be continued as such (i) when any Default or Event of Default
has occurred and is continuing and the Lender has determined that such a
continuation is not appropriate, (ii) if, after giving effect thereto,
Section 2.2(b) would be contravened or (iii) after the date that is one month
prior to the end of the Commitment period and provided, further, that if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to Base Rate (US) Loans on the last day of such then
expiring Interest Period.
     3.6 Automatic Conversion. If, on or prior to a Eurocurrency Interest
Determination Date for a Libor Loan (and no Notice of Conversion shall have been
received with respect to such Loan to be effective at the end of the current
Interest Period therefor), the Lender shall have determined that one of the
events described in Section 2.2(d) has occurred which would make it impossible,
unlawful or impracticable to continue such Loan for another Interest Period, the
Lender shall promptly notify (in writing or by telephone, promptly confirmed in
writing) the Borrower thereof and such Loan shall at the end of the current
Interest Period therefor be converted into a Base Rate (US) Loan (if permitted
by the other provisions of the Agreement).
     3.7 Capital Adequacy; Qualification Requirements.
     (a) If the Lender shall have determined that the applicability after the
date hereof of any law, rule, regulation or guideline adopted pursuant to or
arising out of the July 1988 report of the Basle Committee on Banking
Regulations and Supervisory Practices entitled “International Convergence of
Capital Measurement and Capital Standards”, or the adoption after the date
hereof of any other law, rule, regulation or guideline regarding capital
adequacy, or any change in any of the foregoing or in the enforcement or
interpretation or administration of any of the foregoing by any court or any
governmental authority, central bank or comparable agency charged with the
enforcement or interpretation or administration thereof, or compliance by the
Lender (or any lending office of the Lender) or any holding company of the
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of the Lender’s holding company, if any, as a
consequence of its obligations hereunder to a level below that which the Lender
or the Lender’s holding company could have

6



--------------------------------------------------------------------------------



 



achieved but for such applicability, adoption, change or compliance (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy) by an amount reasonably deemed by the
Lender to be material, then, upon demand by the Lender, the Borrower shall pay
to the Lender from time to time such additional amount or amounts as will
compensate the Lender or the Lender’s holding company (as determined by the
Lender in good faith) for any such reduction suffered as a consequence of the
Lender’s obligations hereunder, together with interest on each such amount
(commencing three Business Days from the date demanded) until payment in full
thereof at the Base Rate (US). A certificate of the Lender submitted to the
Borrower as to any such additional amount or amounts (including calculations
thereof in reasonable detail) shall, in the absence of manifest error, be
conclusive and binding on the Borrower. In determining such amount or amounts,
the Lender may use any reasonable method of averaging and attribution as it
shall deem applicable.
     (b) If the Lender shall have determined that the applicability of any
Qualification Requirement, or any Regulatory Change or change in any
Qualification Requirement or in the enforcement or interpretation or
administration of any Qualification Requirement by any Governmental Authority
charged with the enforcement or interpretation or administration thereof, has or
would have the effect of reducing the rate of return on the Lender’s capital or
on the capital of the Lender’s holding company, if any, as a consequence of its
obligations hereunder to a level below that which the Lender or the Lender’s
holding company could have achieved but for such applicability, adoption, change
or compliance by an amount reasonably deemed by the Lender to be material, then,
upon demand by the Lender, the Borrower shall pay to the Lender from time to
time such additional amount or amounts as will compensate the Lender or the
Lender’s holding company (as determined by the Lender in good faith) for any
such reduction suffered as a consequence of the Lender’s obligations hereunder,
together with interest on each such amount (commencing three Business Days from
the date demanded) until payment in full thereof at the Base Rate (US). A
certificate of the Lender submitted to the Borrower as to any such additional
amount or amounts (including calculations thereof in reasonable detail) shall,
in the absence of manifest error, be conclusive and binding on the Borrower. In
determining such amount or amounts, the Lender may use any reasonable method of
averaging and attribution as it shall deem applicable. “Qualification
Requirement” shall mean any legal requirement that solely by reason of (and
without regard to any other activities of the Lender in any jurisdiction in
which collateral is located) the entering into, performance and enforcement of
this Agreement and the other Loan Documents by the Lender constitutes “doing
business” by the Lender in any jurisdiction, imposes on the Lender any liability
for taxes or other governmental charges, requires qualification by the Lender to
do business in any jurisdiction or requires a “business activity,” “doing
business” or similar report or notice to be filed by the Lender in any
jurisdiction.
     (c) No demand for compensation under this Section 3.7 shall be made by the
Lender unless the Lender is making similar demands upon similarly situated
borrowers.
     3.8 Determination of Rate of Borrowing
     (a) As soon as practicable after 11:00 a.m., Closing Office Time, on each
Eurocurrency

7



--------------------------------------------------------------------------------



 



Interest Determination Date for a Libor Loan, the Lender shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) LIBOR to be applicable to such Libor Loan for the next
succeeding Interest Period therefor and shall promptly give notice thereof in
writing or by telephone (confirmed in writing) to the Borrower.
     (b) Notwithstanding the foregoing, in the event that prior to the first day
of any Interest Period for a Libor Loan:
     (i) the Lender shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the LIBOR for such Interest Period, or
     (ii) the Lender shall have determined (which determination shall be
conclusive and binding upon the Borrower) that LIBOR determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to the Lender of making or maintaining the affected Loans during such
Interest Period,
the Lender shall give written or telephonic (promptly confirmed in writing)
notice thereof to the Borrower as soon as practicable thereafter. If such notice
is given (x) any Libor Loans requested to be made on the first day of such
Interest Period shall be made as Base Rate (US) Loans, (y) any Loans that were
to have been converted on the first day of such Interest Period to Libor Loans
shall be converted to or continued as Base Rate (US) Loans, and (z) any
outstanding Libor Loans shall be converted, on the first day of such Interest
Period, to Base Rate (US) Loans. No further Libor Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Base Rate
(US) Loans to Libor Loans until the circumstances causing such suspension no
longer exists.
     3.9 Requirements of Law.
     (a) If the Lender shall have reasonably determined (which determination
shall be final and conclusive and binding upon all parties) that by reason of
(x) the requirements of Regulation D of the Board of the Governors of the
Federal Reserve System or (y) any Regulatory Change after the date hereof or
(z) other circumstances affecting the Lender (such as for example but not
limited to a change in official reserve requirements or increased capital
reserves required or imposed by any regulatory authority or entity (domestic or
foreign) having jurisdiction over or with respect to the Lender or any change in
the basis of taxation of payments to the Lender of principal or interest on any
Libor Loan (other than taxes covered by Section 5.2 or taxes on the Lender’s
overall income by the jurisdiction where the Lender’s principal or lending
office or offices are located) to the extent not provided for in clause
(x) above), the Lender shall incur increased costs or reductions in the amounts
received or receivable hereunder in respect of any Libor Loan, then, and in any
such event, the Lender shall promptly give notice in writing or by telephone
(confirmed in writing) to the Borrower of such determination. Thereafter, the
Borrower shall pay to the Lender, upon written demand therefor, such additional
amounts (which may be in the form of an increased rate of, or a different method
of calculating, interest if the Borrower and the Lender so agree) as shall be
sufficient to

8



--------------------------------------------------------------------------------



 



compensate the Lender for such increased cost or reduction in amounts received
or receivable, provided that in the case of any such determination pursuant to
clause (x) with respect to any Libor Loan, the written notice from the Lender to
the Borrower shall specify the additional amount required to be paid with
respect to such Loan (with such amount so stated to be final with respect to
each Interest Period therefor until notice is received by the Borrower from the
Lender that the condition giving rise to such determination is no longer
applicable) and such additional amount shall be paid at the same time, and
together with, the interest otherwise payable in respect of such Libor Loans for
such affected Interest Periods. Each such notice or demand shall, absent
manifest error, be final and conclusive and binding upon all of the parties
hereto; provided that before giving any such notice or making any such demand,
the Lender agrees to use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions and so long as such efforts would not be
disadvantageous to it, in its reasonable discretion, in any legal, economic or
regulatory manner) to designate a different lending office if the making of such
designation would avoid the need for, or materially reduce the amount of, such
increased cost.
     (b) In the case of the Lender affected by subsection 3.9(a), other than
clause (x) thereof, the Borrower may (subject to the other provisions of this
Agreement) exercise any one of the following options if the exercise of such
option shall eliminate the need to pay compensation to the Lender pursuant to
Section 3.9(a):
     (i) If such determination by the Lender relates only to Libor Loans then
being requested by the Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion, the Borrower may, prior to the date on which such Libor Loans are to
be made or converted, by giving notice in writing or by telephone (confirmed in
writing) to the Lender, withdraw such Notice of Borrowing or such Notice of
Conversion.
     (ii) Upon written notice to the Lender, the Borrower may terminate the
obligation of the Lender to make or maintain Loans as, or convert Loans into,
Libor Loans and, in such event, the Borrower shall on the first day of the next
occurring Interest Period applicable thereto convert all Libor Loans into Base
Rate (US) Loans in the manner contemplated by Section 3.5 but without satisfying
the notice requirements therein.
     (iii) The Borrower may, by giving notice in writing or by telephone
(confirmed in writing) to the Lender, require the Lender to make the Libor Loan
then being requested as a Base Rate (US) Loan, or to continue to maintain its
outstanding Base Rate (US) Loan then the subject of a Notice of Conversion as a
Base Rate (US) Loan, as the case may be, or to convert each Libor Loan then
outstanding that is so affected into a Base Rate (US) Loan on the first day of
the next occurring Interest Period applicable thereto, or within such earlier
period, as is required by law.
     3.10 Required Termination and Prepayment. In the event that at any time the
Lender shall have reasonably determined (which determination shall be final and
conclusive and binding upon all parties) that the making or continuation of any
of its Libor Loans has become unlawful by compliance by the Lender in good faith
with any law, governmental rule, regulation, guideline or

9



--------------------------------------------------------------------------------



 



order (whether or not having the force of law and whether or not failure to
comply therewith would be unlawful), the Lender shall promptly give notice in
writing or by telephone (confirmed in writing) to the Borrower of such
determination; provided that before giving any such notice, the Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions and so long as such efforts would not be disadvantageous
to it, in its reasonable discretion, in any legal, economic or regulatory
manner) to designate a different lending office if the making of such a
designation would allow the Lender to continue to perform its obligations to
make Libor Loans affected by such determination. Upon receiving such
notification, the Borrower shall (subject to the other provisions of this
Agreement) forthwith take one of the actions specified in Section 3.9(b) (to the
extent required to cure such condition). If the Borrower has not exercised one
of the options specified in Section 3.9(b) within the time periods therein
prescribed, the Borrower shall be deemed to have exercised the option set forth
in clause (iii) of Section 3.9(b) (requiring the making, continuance or
conversion into Base Rate (US) Loans) and to have given the notice specified
therein. If any such conversion of a Libor Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the Borrower
shall pay to the Lender such amounts, if any, as may be required pursuant to
Section 3.11. If circumstances subsequently change so that the Lender shall
determine that it is no longer so affected, the Lender will promptly notify the
Borrower and the Lender, and upon receipt of such notice, the obligations of the
Lender to make or continue such Libor Loans or to convert Loans into such Libor
Loans shall be reinstated.
     3.11 Compensation. The Borrower shall compensate the Lender, upon written
request by the Lender (which request shall, absent manifest error, be final and
conclusive and binding upon all parties), for all reasonable losses, expenses
and liabilities (including, without limitation, any interest paid by the Lender
to lenders of funds borrowed by it to make or carry its Libor Loans and any
reasonable loss (including any loss of margin) sustained by the Lender in
connection with the liquidation or re-employment of such funds), which the
Lender may sustain: (i) if for any reason (other than a default by the Lender) a
borrowing or conversion of any Libor Loan does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Conversion (whether or not
withdrawn), (ii) if any prepayment, repayment or conversion of any of its Libor
Loans occurs on a date which is not the last day of the Interest Period
applicable thereto, (iii) if any prepayment of any of its Libor Loans is not
made on any date specified in a notice of prepayment given by the Borrower, or
(iv) as a consequence of any default by the Borrower hereunder.
     Section 4. FACILITY FEE. The Borrower agrees to pay to the Lender a
non-refundable upfront fee of $25,000 (the “Facility Fee”). The Facility Fee
shall be deemed earned in full on the Closing Date and shall be payable in full
on the Closing Date.
     Section 5. PAYMENTS, ETC.
     5.1 Currency, Payments on Non-Business Days; Calculations. (a) Dollars are
the currency of account for each and every sum due from the Borrower hereunder
and under the other Loan Documents.

10



--------------------------------------------------------------------------------



 



     (b) Whenever any payment to be made hereunder or otherwise in connection
with any Loan shall be stated to be due on a day which is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and
interest shall be payable at the applicable rate during such extension. Interest
hereunder (including, without limitation, interest on the Loans) and under the
Loan Documents shall be calculated on the basis of a 360 day year and the actual
number of days elapsed; if for any reason a Loan is repaid on the same day on
which it is made, one day’s interest (subject to the other provisions of this
Agreement) shall be paid on that Loan.
     5.2 Net Payments; Application.
     (a) All payments hereunder and under the other Loan Documents (including,
without limitation, prepayments and repayments pursuant to Section 2) shall be
made by the Borrower to the Lender in immediately available, freely
transferable, freely convertible same day Dollars (except if and to the extent
provided otherwise by this Agreement) at the Closing Office without setoff or
counterclaim and in such amounts as may be necessary in order that all such
payments (after (i) withholding for or on account of any present or future
taxes, levies, imposts, duties or other similar charges of whatsoever nature
imposed on the amounts described above by any government or any political
subdivision or taxing authority thereof, other than any tax (other than such
taxes referred to in clause (ii) below) imposed on the Lender pursuant to the
income tax laws of the jurisdiction where the Lender’s principal or lending
office or offices are located (collectively, the “Taxes”) and (ii) deduction of
an amount equal to any taxes on or measured by the net income payable to the
Lender with respect to the amount by which the payments required to be made by
this Section 5.2 exceed the amount otherwise specified to be paid under this
Agreement and the Note) shall not be less than the amounts otherwise specified
to be paid under this Agreement and the Note. With respect to each such
deduction or withholding, the Borrower shall promptly (and in no event later
than 30 days thereafter) furnish to the Lender such certificates, receipts and
other documents as may be required to establish any tax credit, exemption or
reduction in rate to which the Lender or holder of a Note may be entitled. The
Lender agrees to furnish the Borrower, as soon as practicable after any written
request of the Borrower to such effect, any executed form reasonably requested
by the Borrower such as Internal Revenue Service Form W-8BEN or Form W-8ECI, and
any other applicable US or UK form as to the Lender’s entitlement, if any, to
exemption from, or a reduced rate of, or its subjection to US or UK withholding
tax on amounts payable to it hereunder or under the Note and the Lender
undertakes to use its best efforts promptly to notify the Borrower of any
material change in any information, statement or form so furnished to the
Borrower; provided, however, that any failure on the part of the Lender to
furnish any such information, statements or forms shall in no way affect the
terms of this Agreement or of the Note. Notwithstanding the foregoing, in the
event the Lender fails to furnish any such information, statements or forms, the
Borrower shall only pay to the Lender such amounts under this Agreement and the
Note as are due without those additions described in clauses (i) and (ii) above
that would not have been required had such information, statements or forms been
provided in a timely fashion. As promptly as practicable after the Lender
becomes aware of the existence or occurrence of an event giving rise to the
imposition of US or UK withholding tax upon amounts payable to it hereunder or
under the Note, the Lender shall use its best efforts to transfer its Loans or
Revolving Credit Loan Commitment to another office of the

11



--------------------------------------------------------------------------------



 



Lender with a view to avoiding or mitigating the consequences of such tax. If
the Lender determines that it is unable to effect such transfer on or before the
thirtieth day after the date the Lender becomes aware of the existence or
occurrence of an event giving rise to the imposition of US or UK withholding
tax, the Lender shall promptly give notice of such determination to the
Borrower. If the Borrower receives notice of such determination from the Lender,
the Borrower may, by notice to the Lender, indicate its intention to prepay the
affected Loan in full (but with all premiums, if any, provided for in this
Agreement and with interest accrued to the date of prepayment on such Loan and
all other amounts then payable to the Lender hereunder) on the tenth Business
Day after the date of such notice of intention. On or before the tenth day after
receipt of any such notice of intention, the Lender may, by notice to the
Borrower, irrevocably elect to receive payments hereunder reduced by the amount
of such withholding. If such an election is so made, the Borrower (i) shall
cease to be under any further obligation to pay any such additional amount in
respect of such withholding and (ii) shall cease to be entitled so to prepay the
Loan by virtue of being required to make such withholding. Any Lender which is
or becomes subject to such withholding tax agrees to use its best efforts to
provide the Borrower with an affidavit, within 30 days after the Lender files
its tax return, setting forth the amount of any tax credit it received with
respect thereto.
     (b) Unless otherwise specifically provided herein, all payments under or
pursuant to, or in satisfaction of any of the Borrower’s obligations under this
Agreement or under the Note will be applied in the following order of priority:
(i) to any amounts not otherwise listed in this Section 5.2(b) then due and
payable under this Agreement, the Note or the other Loan Documents, (ii) to any
interest on the Loans then due and payable, (iii) to any principal amount then
due on the Loans, and (iv) to reduce the unpaid principal amount of the
Revolving Credit Loans.
     (c) [intentionally deleted]
     (d) [intentionally deleted]
     Section 6. CONDITIONS PRECEDENT TO INITIAL LOANS.
     The Lender shall not be obligated to make any Loan on the Closing Date
unless at the time of making such Loan the following conditions have been
satisfied to the satisfaction of the Lender:
     6.1 Default, etc. On the date of such Loan (and after giving effect to the
Loans made on such date), there shall exist no Default or Event of Default and
all representations and warranties made by the Borrower herein or in the other
Loan Documents or otherwise by the Borrower in writing in connection herewith or
therewith shall be true and correct in all material respects with the same
effect as though such representations and warranties have been made at and as of
such time.
     6.2 Note. The Lender shall have received the Revolving Credit Note duly
executed and completed by the Borrower.
     6.3 Supporting Documents. There shall have been delivered to the Lender
such

12



--------------------------------------------------------------------------------



 



information and copies of documents, approvals (if any) and records (certified
where appropriate) of corporate and legal proceedings as the Lender may have
reasonably requested relating to the Borrower’s entering into, issuance and
performance of the Loan Documents and the other agreements and documents related
thereto to which it is a party. Such documents shall, in any event, include:
     (a) certified copies of the Charter Documents of the Borrower and
certificates of existence and good standing for the Borrower;
     (b) a certificate of an authorized officer of the Borrower certifying the
corporate resolutions of the Borrower relating to the entering into and
performance of the aforesaid documents to which it is a party and the
transactions contemplated thereby; and
     (c) a certificate of an authorized officer of the Borrower certifying with
respect to the incumbency and specimen signatures of its officers or
representatives authorized to execute such documents and any other documents and
papers, and to take any other action, in connection therewith.
     6.4 FIFL LC. There shall have been delivered to the Lender the FIFL LC.
     6.5 Approvals and Consents. All orders, permissions, consents, approvals,
licenses, authorizations and validations of, and filings, recordings and
registrations with, and exemptions by, any Government Authority, or any other
Person, required to authorize or required in connection with the execution,
delivery and performance of this Agreement, the other Loan Documents and the
transactions contemplated hereby and thereby by the Borrower shall have been
obtained (and, if so requested, furnished to the Lender).
     6.6 Opinion of Counsel. The Lender shall have received an opinion of
counsel to the Borrower, in form and substance satisfactory to the Lender,
covering such matters as the Lender may reasonably request.
     6.7 Change in Law. On the date of such Loans no change shall have occurred
in applicable law, or in applicable regulations thereunder or in interpretations
thereof by any Government Authority or other Person which, in the opinion of the
Lender, would make it illegal for the Lender to make the Loan required to be
made on such date.
     6.8 All Proceedings to be Satisfactory. All material corporate, partnership
and legal proceedings and all material instruments in connection with the
transactions contemplated by this Agreement and the other documents referred to
herein shall be satisfactory in form and substance to the Lender, and the Lender
shall have received information and copies of all documents which the Lender may
reasonably have requested in connection herewith, such documents where
appropriate to be certified by proper corporate officials or Government
Authorities.
     6.9 No Opposition. No suit, action or proceeding shall be pending or
threatened on the

13



--------------------------------------------------------------------------------



 



Closing Date before or by any Government Authority or other Person seeking to
restrain or prohibit the consummation of the transactions contemplated by this
Agreement.
     6.10 Information pursuant to Terrorism Laws. The Borrower shall have
supplied the Lender with all information required under the Lender’s Customer
Identification Program (as defined in the Terrorism Laws) as stipulated by the
Terrorism Laws. “Terrorism Laws” means any of the following:
          (a) Executive Order 13224 issued by the President of the United States
of America;
          (b) the Terrorism Sanctions Regulations (Title 31 Part 595 of the U.S.
Code of Federal Regulations);
          (c) the Terrorism List Governments Sanctions Regulations (Title 31
Part 596 of the U.S. Code of Federal Regulations);
          (d) the Foreign Terrorist Organizations Sanctions Regulations (Title
31 Part 597 of the U.S. Code of Federal Regulations);
          (e) all other present and future legal requirements of any
Governmental Instrumentality addressing, relating to, or attempting to
eliminate, terrorist acts and acts of war;
          (f) any regulations promulgated pursuant thereto or pursuant to any
legal requirement governing terrorist acts and acts of war; and
          (g) the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001
(as it may be subsequently codified).
All documents and papers required by this Section 6 shall be in form and
substance satisfactory to the Lender and delivered to the Lender at its Closing
Office or as the Lender may otherwise direct.
     Section 6A. CONDITIONS PRECEDENT TO SUBSEQUENT LOANS.
     The Lender shall not be obligated to make any Loans after the Closing Date
unless, at the time of the making of such Loan the following conditions (unless
waived in writing by the Lender) have been satisfied:
     6A.1 Certain Conditions. At the time of the making of such Loan, and
immediately after giving effect thereto, (a) all deficiencies, if any, with
respect to conditions precedent to any prior Loan shall have been corrected,
(b) all of the conditions specified in Section 6 shall be satisfied in full
(with any reference in any of such Sections to the Loans made on the Closing
Date to be deemed

14



--------------------------------------------------------------------------------



 



a reference to the Loan then requested to be made), (c) each of the documents
specified in Sections 6 shall be in full force and effect and the Borrower shall
not have failed to perform in any material respect any of its obligations
thereunder, and (d) no issuer thereof shall have rescinded or qualified any of
the statements, certificates, letters, reports or opinions referred to in
Section 6.
     6A.2 Subsequent Opinions of Counsel. If reasonably requested by the Lender,
the Lender shall have received from counsel satisfactory to the Lender such
favorable legal opinions addressed to the Lender covering such matters
incidental to the transactions contemplated by this Agreement as the Lender
shall reasonably request, each of which opinions shall be in form and substance
satisfactory to the Lender.
     6A.3 Officer’s Certificate.
     (a) If reasonably requested by the Lender, the Lender shall have received a
certificate of authorized officers of the Borrower certifying, as of the date of
the Loan then being made compliance with the provisions of Section 6.1 (with the
reference therein to Loan being deemed a reference to the Loan being made on the
date of said certificate) and further to the effect that the conditions
specified in Section 6A.1 are satisfied at such time. Any such certificate shall
be given “to the best of such officers’ knowledge, based upon due and adequate
investigation” or as otherwise agreed by the Borrower and the Lender.
     (b) The making of each Loan subsequent to the Closing Date shall constitute
a representation and warranty by the Borrower to the Lender that, at the time of
said subsequent Loan (and after giving effect thereto), (i) all representations
and warranties contained herein or in the other Loan Documents or otherwise made
by the Borrower in connection herewith or therewith are true and correct in all
material respects with the same effect as though such representations and
warranties were being made at and as of such time, (ii) no Default or Event of
Default exists and (iii) the conditions specified in Section 6A.1 are satisfied
at such time.
     6A.4. Fees and Expenses. To the extent demand therefor shall have been
made, all reasonable legal fees and expenses (through the date of the
immediately preceding Loan) of the Lender’s counsel and (if any) local or
special counsel in connection with the transactions contemplated by this
Agreement shall have been paid in full.
All of the documents and papers referred to in this Section 6A shall be in form
and substance satisfactory to the Lender and shall be delivered to the Lender at
its Closing Office or at such other office as the Lender may from time to time
specify to the Borrower.
     Section 7. [intentionally deleted]
     Section 8. [intentionally deleted]

15



--------------------------------------------------------------------------------



 



     Section 9. EVENTS OF DEFAULT.
     Upon the occurrence of any of the following specified events (each an
“Event of Default”):
     9.1 Principal and Interest. The Borrower shall default in the due and
punctual payment of (i) any principal due on any Loan or (ii) any interest on
any Loan or the Note or in the due and punctual payment of other amounts due
hereunder; provided that failure to duly and punctually make an interest payment
shall not be an Event of Default under this Section 9.1 if such interest payment
is paid within five days after the date it is due and the Borrower has not been
late in making an interest payment on the Note or in respect of the Loans more
than once in the preceding 12 months; or
     9.2 Representations and Warranties. Any representation, warranty or
statement made by the Borrower in any Loan Document or otherwise in writing by
the Borrower in connection with any of the foregoing, or in any certificate or
statement furnished pursuant to or in connection with any of the foregoing,
shall be breached in a manner that could reasonably be expected to have an
adverse effect on the validity, payment, performance or enforceability of the
Loan Agreement or any of the other Loan Documents or any obligation of the
Borrower hereunder or thereunder or shall prove to be untrue in any material and
adverse respect on the date as of which made; or
     9.3 Furmanite Limited Loan Agreement. There is a “Default” or an “Event of
Default” as defined in the Furmanite Limited Loan Agreement; or
     9.4 FIFL LC. The Obligations of the Borrower under this Agreement and the
other Loan Documents are not secured by the FIFL LC; or
     9.5 Covenants. The Borrower shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any of the provisions of this Agreement (other than those
referred to in Sections 9.1, 9.2, 9.3 or 9.4) and such default (which shall be
capable of cure) shall continue unremedied for a period of 30 days after the
earlier of the date on which the Lender gives the Borrower notice of such
default or on the date an officer of the Borrower becomes aware thereof;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing the Lender may by written notice to the Borrower:
(i) declare the principal of and accrued interest on the Loans to be, whereupon
the same shall forthwith become, due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; and/or (ii) declare the commitment of the Lender to make the Loans
hereunder terminated, whereupon such commitment of the Lender shall forthwith
terminate immediately; provided that if any Event of Default described in
Section 9.7 of the Furmanite Limited Loan Agreement shall occur with respect to
the Borrower, the result which would otherwise occur only upon the giving of
written notice by the Lender to the Borrower as herein described shall occur
automatically, without the giving of any such notice.

16



--------------------------------------------------------------------------------



 



     Section 10. REPRESENTATIONS AND WARRANTIES.
     In order to induce the Lender to enter into this Agreement and to make the
Loans, the Borrower makes the following representations, covenants and
warranties, which representations, covenants and warranties shall survive the
execution and delivery of this Agreement and the other documents and instruments
referred to herein:
     10.1 Status; Validity.
     (a) The Borrower is a duly organized and validly existing corporation in
good standing under the laws of the jurisdiction of its incorporation and has
the corporate power and authority to own or hold under lease its property and
assets, to transact the business in which it is engaged, to enter into and
perform this Agreement and the other Loan Documents to which it is party, and,
as to the Borrower, to borrow hereunder. Each member of the Consolidated Group
is duly qualified or licensed as a foreign corporation in good standing in (or
taken such comparable action as is required under the laws of) each jurisdiction
where failure to so qualify would have a Material Adverse Effect on the Borrower
or the Consolidated Group.
     (b) The execution, delivery and performance by the Borrower of this
Agreement, the other Loan Documents to which it is party, and the other
documents, agreements or instruments provided for therein to which it is party,
the consummation of the transactions contemplated thereunder and the use of the
proceeds of the Loans have been duly authorized by all necessary corporate and
stockholder action. This Agreement, the other Loan Documents and the other
documents, agreements or instruments provided for therein to which the Borrower
is party are the legal, valid and binding obligations of the Borrower,
enforceable in accordance with their respective terms subject, as to
enforceability, to applicable bankruptcy, insolvency, reorganization and similar
laws affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).
     10.2 Compliance with Other Instruments. Neither the execution, delivery or
performance of this Agreement and the other Loan Documents, nor the consummation
of the transactions herein or therein contemplated, nor compliance with the
terms and provisions hereof or thereof, will contravene any provision of law,
statute, rule or regulation to which the Borrower or any member of the
Consolidated Group is subject or any judgment, decree, franchise, order or
permit applicable to the Borrower or any member of the Consolidated Group or
will conflict or will be inconsistent with or will result in any breach of, any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of any member of the
Consolidated Group pursuant to the terms of any indenture, mortgage, deed of
trust or material agreement to which the Borrower or any member of the
Consolidated Group is a signatory or by which the Borrower or any member of the
Consolidated Group is bound or to which the Borrower or any member of the
Consolidated Group may be subject or violate any provision of the certificate of
any Charter Document of the Borrower

17



--------------------------------------------------------------------------------



 



or any member of the Consolidated Group.
     10.3 Governmental Approvals. No order, permission, consent, approval,
license, authorization, registration or validation of, or filing with, or
exemption by, any Government Authority, or any stock exchange or other
governmental or non-governmental regulatory authority or any other Person, is
required to authorize, or is required in connection with the execution, delivery
and performance of this Agreement and the other Loan Documents by the Borrower
or the taking of any action hereby or thereby contemplated.
     10.4 Proceeds; Assets and Liabilities; Business. The proceeds of the
Revolving Credit Loans shall be used solely to provided intercompany financing
to Affiliates of the Borrower. The Borrower shall have no assets or liabilities
other than intercompany loans made to or received from Affiliates of the
Borrower. The Borrower shall not engage in any business other than providing
intercompany financing to Affiliates of the Borrower.
     10.5 Financial Condition. At the time of, and after giving effect to, the
making of each Loan, the Borrower is Solvent, and (y) possesses, in the opinion
of the Borrower, sufficient capital to conduct the business in which it is
engaged or presently proposes to engage.
     10.6 Disclosure. Neither this Agreement nor any Loan Document nor any
statement, list, certificate or other document or information, nor any Schedules
to this Agreement, delivered or to be delivered to the Lender contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make statements contained herein or therein, in light
of the circumstances in which they are made, not misleading.
Lender
     10.7 Qualification. Solely by reason of (and without regard to any other
activities of the Lender in any State in which collateral is located) the
entering into, performance and enforcement of this Agreement, the Loans, the
Note and the other Loan Documents by the Lender will not constitute doing
business by the Lender the Lender in Texas or result in any liability of the
Lender or the Lender for taxes or other governmental charges; and qualification
by the Lender or the Lender to do business in such jurisdiction is not necessary
in connection with, and the failure to so qualify will not affect, the
enforcement of, or exercise of any rights or remedies under, any of such
documents.
     Section 11. [intentionally deleted]
     Section 12. MISCELLANEOUS.
     12.1 [intentionally deleted]
     12.2 Amendment and Waiver.
     (a) Except as otherwise provided, no provision of any of the Loan Documents
may be

18



--------------------------------------------------------------------------------



 



changed, waived, discharged or terminated orally, but only by an instrument in
writing signed by the Lender and the Borrower, except that waivers of provisions
relating to the Borrower’s performance or non-performance of its obligations
hereunder or thereunder need not be signed by the Borrower.
     (b) THIS WRITTEN AGREEMENT (AND THE OTHER LOAN DOCUMENTS) REPRESENTS THE
FINAL AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE MATTERS COVERED
HEREBY AND THEREBY AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     (c) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     12.3 Expenses.
     (a) Whether or not the transactions hereby contemplated shall be
consummated, the Borrower shall upon demand of the Lender pay all reasonable
out-of-pocket costs and expenses of (x) the Lender incurred in connection with
the preparation, execution, delivery, administration, filing and recording of,
and (y) of the Lender incurred in connection with the amendment (including any
waiver or consent), modification and enforcement of or preservation of any
rights under, this Agreement, the Loan Documents, the making and repayment of
the Loans, and the payment of all interest and fees, including, without
limitation, (A) the reasonable fees and expenses of Cowles & Thompson, counsel
for the Lender, and any special or local counsel retained by the Lender, and
with respect to enforcement, the reasonable fees and expenses of counsel for the
Lender, (B) the reasonable fees and expenses of consultants and appraisers
retained by the Lender in connection with the transactions contemplated
hereunder, and (C) printing, travel, title insurance, recording, filing,
communication and signing taxes and costs.
     (b) The Borrower agrees to pay, and to save the Lender harmless from
(x) all present and future stamp, filing and other similar taxes, fees or
charges (including interest and penalties, if any), which may be payable in
connection with the Loan Documents or the issuance of any Note or any
modification of any of the foregoing, and (y) all finder’s and broker’s fees
(other than any that may have been contracted for by the Lender) in connection
with the transactions contemplated by this Agreement and the other Loan
Documents.
     (c) Without limiting any of the rights or obligations as set forth in this
Agreement on the part of the Lender, the Borrower agrees to indemnify, pay and
hold harmless the Lender, the Lender Assignee and each holder of the Note and
their respective present and future officers, directors, employees and agents
(collectively, the “Indemnified Parties”) from and against all liability,
losses, damages and expenses (including, without limitation, legal fees and
expenses) arising out of, or in any way connected with, or as a result of
(i) the execution and delivery of this Agreement and the other Loan Documents or
the documents or transactions contemplated hereby and thereby or the performance
by the parties hereto or thereto of their respective obligations hereunder and
thereunder or relating thereto; or (ii) any claim, action, suit, investigation
or proceeding (in each case,

19



--------------------------------------------------------------------------------



 



regardless of whether or not the Indemnified Party is a party thereto or target
thereof) in any way relating to the Borrower, any member of the Consolidated
Group or any Affiliate of any of the foregoing; provided that the Borrower shall
not be liable to any Indemnified Party for any portion of such liabilities,
liabilities, losses, damages and expenses sustained or incurred as a direct
result of the gross negligence or willful misconduct of the Lender if such gross
negligence or willful misconduct is determined to have occurred by a final and
non-appealable decision of a court of competent jurisdiction.
     (d) All obligations provided for in this Section 12.3 and any other Section
of this Agreement shall survive any termination of this Agreement and the
payment in full of the Loans.
     12.4 Benefits of Agreement; Descriptive Headings.
     (a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns,
and, in particular, shall inure to the benefit of the holders from time to time
of the Note; provided, however, that the Borrower may not assign or transfer any
of its rights or obligations hereunder without the prior written consent of the
Lender and any such purported assignment or transfer shall be void. In
furtherance of the foregoing, the Lender shall be entitled at any time to grant
participations in or assign, sell or otherwise transfer the whole or any part of
its rights and obligations under this Agreement, the Loan Documents or any Loan
or Note to any Person subject to obtaining the prior written consent of the
Borrower, such consent not to be unreasonably withheld. No such participation,
assignment, sale or other transfer pursuant to this Section 12.4(a) shall
relieve the Lender from its obligations hereunder and the Borrower need deal
solely with the Lender with respect to waivers, modifications and consents to
this Agreement, the Loan Documents or the Note. Any such participant, assignee,
purchaser or transferee is referred to in this Agreement as a “Lender Assignee”.
The Borrower agrees that the provisions of Sections 3.7, 3.9, 3.10, 3.11, 5.2
and 12.3 shall run to the benefit of the Lender Assignee and its participations
or interests herein, and the Lender may enforce such provisions on behalf of any
such Lender Assignee; provided, however, that if the Lender or any Lender
Assignee assigns, sells, or otherwise transfers or grants participations in or
otherwise disposes of all or any part of the Borrower’s indebtedness under this
Agreement to any party pursuant to this Section 12.4(a), then the amounts that
the Borrower is required to pay pursuant to this Agreement (including, without
limitation, additional amounts made pursuant to Section 5.2) shall not exceed
the amounts that the Borrower would have been required to pay to the Lender
pursuant to this Agreement had the Lender not made such assignment, sale,
transfer, grant, participation or other disposition of the Borrower’s
indebtedness under this Agreement. The Borrower hereby further agrees that any
such Lender Assignee may, to the fullest extent permitted by applicable law,
exercise the right of setoff with respect to such participation (and in an
amount up to the amount of such participation) as fully as if such Lender
Assignee were the direct creditor of the Borrower. Upon a participation,
assignment, sale or transfer in accordance with the foregoing, the Borrower
shall execute such documents and do such acts as the Lender may reasonably
request to effect such assignment, provided that such documents and acts are
consistent with the terms and conditions of the Loan Documents. The Lender may
furnish any information concerning the Borrower or Subsidiary in its possession
from time to time to Lender Assignees (including prospective Lender Assignees).
The

20



--------------------------------------------------------------------------------



 



Lender shall notify the Borrower of any participation, assignment, sale or
transfer granted by it pursuant to this Section 12.4(a). The Borrower shall not
be responsible for any due diligence costs or legal expenses of any party
(including the Lender or the Lender Assignee) in connection with their entering
into such participation, assignment, sale or transfer.
     (b) The descriptive headings of the various provisions of this Agreement
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.
     (c) Notwithstanding anything to the contrary contained herein or in any of
the Loan Documents, the exhibits to this Agreement shall not be required to be
attached to the execution or any other copy of this Agreement, and any
references in this Agreement or the other Loan Documents to such exhibits as
“Exhibits hereto” or “Exhibits to this Agreement” or words of similar effect
shall be deemed to refer to such document as executed by the parties thereto and
delivered on the Closing Date (or such other date on which they were executed
and delivered).
     12.5 Notices, Requests, Demands, etc. Except as otherwise expressly
provided herein, all notices, requests, demands or other communications to or
upon the respective parties hereto shall be deemed to have been duly given or
made when delivered (if sent by Federal Express or other similar overnight
delivery service), or 3 days after mailing (when mailed, postage prepaid, by
registered or certified mail, return receipt requested), or (in the case of
telex, telegraphic, telecopier or cable notice) when delivered to the telex,
telegraph, telecopier or cable company, or (in the case of telex or telecopier
notice sent over a telex or telecopier owned or operated by a party hereto) when
sent; in each case, addressed as follows, except that notices and communications
to the Lender pursuant to Sections 2 and 9 shall not be effective until received
by the Lender: (i) if to the Lender, at the address specified with its signature
below, and (ii) if to the Borrower, at its address specified with its signature
below (Attention: President), or to such other addresses as any of the parties
hereto may hereafter specify to the others in writing, provided that
communications with respect to a change of address shall be deemed to be
effective when actually received.
     12.6 Governing Law. THIS AGREEMENT AND THE LOANS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED WHOLLY WITHIN THE STATE OF NEW YORK (REGARDLESS OF THE PLACE
WHERE THIS AGREEMENT IS EXECUTED).
     12.7 Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Complete sets of
counterparts of this Agreement shall be lodged with the Borrower and the Lender.
     12.8 Waiver. No failure or delay on the part of the Lender in exercising
any right, power or privilege under this Agreement or any other Loan Document,
and no course of dealing between the Borrower and the Lender shall operate as a
waiver thereof; nor shall any single or partial

21



--------------------------------------------------------------------------------



 



exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein expressly provided are cumulative and not
exclusive of any rights or remedies which the Lender would otherwise have
pursuant to such documents or at law or equity. No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the right
of the Lender to any other or further action in any circumstances without notice
or demand.
     12.9 [intentionally deleted]
     12.10 JURISDICTION. THE PARTIES HERETO AGREE THAT ANY LEGAL ACTION OR
PROCEEDING AGAINST ANY OTHER PARTY HERETO WITH RESPECT TO THIS AGREEMENT, THE
LOANS OR ANY OF THE LOAN DOCUMENTS OR THE DOCUMENTS DELIVERED IN CONNECTION
THEREWITH MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW
YORK CITY OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK AS SUCH PARTY MAY ELECT, AND, BY EXECUTION AND DELIVERY HEREOF, EACH OF THE
PARTIES HERETO ACCEPTS AND CONSENTS FOR ITSELF AND IN RESPECT TO ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH OF
THE PARTIES HERETO AGREE THAT SUCH JURISDICTION SHALL BE EXCLUSIVE, UNLESS
WAIVED BY THE BANK (WITH RESPECT TO ACTIONS OR PROCEEDINGS BROUGHT BY THE
BORROWER) OR BY THE BORROWER (WITH RESPECT TO ACTIONS OR PROCEEDINGS BROUGHT BY
THE BANK) IN WRITING, AND WITH RESPECT TO ANY QUESTIONS RELATING TO USURY EXCEPT
THAT WITHOUT SUCH WRITTEN CONSENT THE BANK MAY BRING ACTIONS AND PROCEEDINGS IN
ANY OTHER JURISDICTION WHERE THE BORROWER HAS PROPERTY OR DOES BUSINESS. EACH OF
THE PARTIES HERETO AGREES THAT SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO THE LOAN DOCUMENTS AND
WAIVES ANY RIGHT TO STAY OR TO DISMISS ANY ACTION OR PROCEEDING BROUGHT BEFORE
SAID NEW YORK COURTS ON THE BASIS OF FORUM NON CONVENIENS. IN FURTHERANCE OF THE
FOREGOING, THE BORROWER HEREBY IRREVOCABLY DESIGNATES AND APPOINTS CT
CORPORATION SYSTEM AT 1633 BROADWAY, NEW YORK, NEW YORK 10019, AS ITS AGENT TO
RECEIVE SERVICE OF ALL PROCESS BROUGHT AGAINST THE BORROWER WITH RESPECT TO ANY
SUCH PROCEEDING IN ANY SUCH COURT IN NEW YORK, SUCH SERVICE BEING HEREBY
ACKNOWLEDGED BY THE BORROWER TO BE EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT. COPIES OF ANY SUCH PROCESS SO SERVED SHALL ALSO BE SENT BY REGISTERED
MAIL TO THE BORROWER AT ITS ADDRESS SET FORTH NEXT TO ITS SIGNATURE BELOW, BUT
THE FAILURE OF THE BORROWER TO RECEIVE SUCH COPIES SHALL NOT AFFECT IN ANY WAY
THE SERVICE OF SUCH PROCESS AS AFORESAID. THE BORROWER SHALL FURNISH TO THE BANK
A CONSENT OF CT CORPORATION SYSTEM AGREEING TO ACT HEREUNDER PRIOR TO THE
CLOSING DATE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE BANK TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY

22



--------------------------------------------------------------------------------



 



LAW. IF FOR ANY REASON CT CORPORATION SYSTEM SHALL RESIGN OR OTHERWISE CEASE TO
ACT AS AGENT, EACH THE BORROWER HEREBY IRREVOCABLY AGREES TO (I) IMMEDIATELY
DESIGNATE AND APPOINT A NEW AGENT ACCEPTABLE TO THE BANK TO SERVE IN SUCH
CAPACITY AND, IN SUCH EVENT, SUCH NEW AGENT SHALL BE DEEMED TO BE SUBSTITUTED
FOR CT CORPORATION SYSTEM, INC. FOR ALL PURPOSES HEREOF AND (II) PROMPTLY
DELIVER TO THE BANK THE WRITTEN CONSENT (IN FORM AND SUBSTANCE SATISFACTORY TO
THE BANK) OF SUCH NEW AGENT AGREEING TO SERVE IN SUCH CAPACITY.
     12.11 Severability. If any provision of this Agreement shall be held or
deemed to be or shall, in fact, be illegal, inoperative or unenforceable, the
same shall not affect any other provision or provisions herein contained or
render the same invalid, inoperative or unenforceable to any extent whatever.
     12.12 Right of Set-off. In addition to any rights now or hereafter granted
under applicable law or otherwise and not by way of limitation of any such
rights, upon the occurrence of an Event of Default the Lender is hereby
authorized at any time or from time to time, without notice to the Borrower or
to any other Person, any such notice being hereby expressly waived, to set-off
and to appropriate and apply any and all deposits (general or special, time or
demand, provisional or final) and any other indebtedness at any time held or
owing by the Lender to or for the credit or the account of the Borrower against
and on account of the obligations and liabilities of the Borrower now or
hereafter existing under any of the Loan Documents irrespective of whether or
not any demand shall have been made thereunder and although said obligations,
liabilities or claims, or any of them, shall be contingent or unmatured. The
Lender shall notify the Borrower of the exercise of any rights granted under
this Section 12.12; provided that the failure to give such notice shall not
affect the validity of such set-off and application.
     12.13 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the Lender, the Borrower, and their respective successors and assigns
(except as otherwise expressly provided herein), nothing contained herein shall
be deemed to confer upon anyone other than the Lender and the Borrower and their
respective successors and assigns any right to insist on or to enforce the
performance or observance of any of the obligations contained herein and a
Person who is not a party to this Agreement the Borrower, the Lender or a Lender
Assignee and their respective successors and assigns has no rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce or enjoy the benefits of
any terms of this Agreement. All conditions to the obligations of the Lender to
make the are imposed solely and exclusively for the benefit of the Lender and
its successors and assigns and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms and no other
Person shall under any circumstances be deemed to be beneficiary of such
conditions.
     12.14 Effectiveness. This Agreement shall become effective when and as of
the date the Borrower and the Lender shall have executed a copy hereof (whether
the same or different counterparts) and delivered the same to the Lender at 565
Fifth Avenue, New York, New York

23



--------------------------------------------------------------------------------



 



10017 (Attention: Norman Scott). Complete sets of counterparts of this Agreement
shall be lodged with the Borrower and the Lender. Telecopied signatures hereto
shall be of the same force and effect as an original of a manually signed copy.
     12.15 Survival. Each of the representations, warranties, terms, covenants,
agreements and conditions contained in this Agreement shall specifically survive
the execution and delivery of this Agreement and the other Loan Documents and
the making of the Loans and shall, unless otherwise expressly provided, continue
in full force and effect until the Commitment have been terminated and the Loans
together with interest thereon, the fees and compensation of the Lender, and all
other sums payable hereunder or thereunder have been indefeasibly paid in full.
     12.16 Domicile of Loans. The Lender may make, maintain or transfer any of
its Loans hereunder to, or for the account of, any branch office and (subject to
the prior consent of the Borrower, such consent not to be unreasonably withheld)
to any subsidiary or affiliate of the Lender.
     12.17 [intentionally deleted]
     12.18 Waiver of Jury Trial. EACH OF THE BORROWER AND THE BANK HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY AND ALL RIGHTS THEY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR
ACTIONS OF THE BORROWER OR THE BANK. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE BANK ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
     12.19. Securities Act. The Lender agrees that it will not transfer the Note
in a manner that would subject the Note or transfer to the registration
requirements of the Securities Act of 1933.
[rest of page intentionally left blank]

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective duly authorized officers as of
the date first above written.

              FURMANITE INTERNATIONAL FINANCE LIMITED
 
       
 
  By:    
 
       
 
  Name:   Howard C. Wadsworth
 
  Title:   Director
 
       
 
  By:    
 
       
 
  Name:   Joseph Milliron
 
  Title:   Director
 
            2435 N. Central Expressway     Richardson, Texas 75080    
Telecopier No.: 214-699-4025
 
            BoS (USA) Inc.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            565 Fifth Avenue     New York, New York 10017     Telecopier No.:
212-883-6610

 



--------------------------------------------------------------------------------



 



ANNEX I
DEFINITIONS
     As used in the Loan Agreement to which this Annex I is annexed, the
following terms shall have the meanings herein specified or as specified in the
Section of such Loan Agreement or in such other document herein referenced:
     “Affiliate”, as to any Person, shall mean any other Person directly or
indirectly controlling, controlled by or under common control with, such Person.
     “Agreement” or “Loan Agreement” shall mean this Loan Agreement as it may
from time to time be amended, extended, restated, supplemented or otherwise
modified.
     “Base Rate (US)” shall mean, for any day, the higher of (x) the fluctuating
interest rate per annum, as in effect from time to time, established by the
Lender in New York from time to time as the Lender’s base, prime or reference
rate for U.S. domestic commercial loans in Dollars, or (y) the Federal Funds
Effective Rate in effect on such day plus 0.50%. Any change in the interest rate
resulting from a change in such Base Rate (US) shall be effective as of the
opening of business on the day on which such change becomes effective; it is
understood and agreed that all the aforesaid rates and the Base Rate (US) are
reference rates only and do not necessarily represent the lowest or best rate
actually charged to any customer.
     “Base Rate (US) Differential” shall mean 0.00%.
     “Base Rate (US) Loans” shall mean a Loan made in Dollars during any period
that it bears interest determined by reference to the Base Rate (US).
     “Borrower” — introductory paragraph.
     “Borrowing Date” — Section 2.2(a).
     “Business Day” means
     (a) any day which is neither a Saturday or Sunday nor a legal holiday or
any other day on which banks are authorized or required to be closed in New
York, New York and which is also a day on which banks and foreign exchange
markets are open for business in London; and
     (b) relative to the date of

  (i)   making or continuing any Loans as, or converting any Loans from or into,
Libor Loans,     (ii)   making any payment or prepayment of principal of, or
payment of interest on, any portion of the principal amount of any Loan being
maintained as a

 



--------------------------------------------------------------------------------



 



      Libor Loan, or

  (iii)   the Borrower’s giving any notice (or the number of Business Days to
elapse prior to the effectiveness thereof) in connection with any matter
referred to in clause (b)(i) or (b)(ii) above,

which is a Business Day pursuant to clause (a) above and which also is a day on
which dealings in Dollars are carried on in the London interbank Eurocurrency
market.
     “Capitalized Lease Obligations” shall mean all rental obligations which,
under GAAP, are or would be required to be capitalized on the books of a Person,
in each case taken at the amount thereof accounted for as indebtedness (net of
interest expense) in accordance with such principles.
     “Charter Document” shall mean (i) with respect to a corporation: its
certificate or articles of incorporation or association and its by-laws or
comparable documents under non-US laws; (ii) with respect to a partnership: its
partnership agreement and certificate of partnership or comparable documents
under non-US laws; (iii) with respect to a trust, its trust agreement or
declaration of trust or comparable documents under non-US laws; and (iv) with
respect to a limited liability company, its certificate of formation and limited
liability company agreement or analogous documents or comparable documents under
non-US laws.
     “Closing Date” shall mean the date of this Agreement.
     “Closing Office” shall mean the office of the Lender at 565 Fifth Avenue,
New York, New York or such other office as may be designated in writing to the
Borrower by the Lender.
     “Closing Office Time” shall mean the local time in effect at the Closing
Office.
     “Commitment” shall mean each Revolving Credit Loan Commitment.
     “Commitment Period” shall mean the period from the Closing Date to and
including the first Business Day of January, 2010, or such earlier date as the
Revolving Credit Loan Commitment shall terminate as provided in the Loan
Agreement or such later date as may hereafter be agreed to by the Lender.
     “Consolidated Group” shall mean the Borrower and its Subsidiaries.
     “Conversion Date” shall mean the Business Day on which a Loan is to be
converted pursuant to Section 3.5, 3.6, 3.9 or 3.10.
     “Default” shall mean any event which with notice or lapse of time, or both,
would become an Event of Default.
     “Designated Office” shall mean the Closing Office or, at the Lender’s
option, such other office of the Lender in the US as the Lender shall from time
to time specify.

 



--------------------------------------------------------------------------------



 



     “Dollars”, “U.S. $”, “$” and “U.S. dollars” shall mean the lawful currency
of the United States of America.
     “Eurocurrency Differential” shall mean 0.50%.
     “Eurocurrency Interest Determination Date” shall mean the date as of which
LIBOR is determined for a Libor Loan which shall be two Business Days prior to
the commencement of each Interest Period.
     “Event of Default” shall mean each of the Events of Default defined in
Section 9.
     “Federal Funds Effective Rate” shall mean the rate of interest charged by
banks with excess reserves at a Federal Reserve district bank to banks needing
overnight loans to meet reserve requirements.
     “FIFL LC” shall mean a letter of credit substantially in the form of
Exhibit C hereto.
     “Financial Statements” shall mean, with respect to any Person, the
statement of financial position (balance sheet) and the statement of earnings,
cash flow and stockholders’ (or partners’) equity of such Person.
     “Fiscal Year” shall mean each January 1 — December 31 period.
     “Furmanite Limited Loan Agreement” shall mean the Amended and Restated Loan
Agreement dated as of August 13, 2002, by and among FURMANITE LIMITED (formerly
named FURMANITE PLC formerly named KANEB UK PLC), FURMANITE WORLDWIDE, INC., the
financial institutions party thereto from time to time and BANK OF SCOTLAND, as
agent for the financial institutions party thereto from time to time, as such
agreement may from time to time be amended, extended, restated, renewed or
modified.
     “GAAP” shall mean generally accepted accounting principles (as promulgated
by the Financial Accounting Standards Board or any successor entity).
     “Government Authority” shall mean any nation or government, any state or
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
     “Guarantee” or “Guaranty” shall mean by any Person, any obligation,
contingent or otherwise, of such Person directly or indirectly guaranteeing any
Indebtedness for Borrowed Money or other obligation of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness for
Borrowed Money or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement conditions or
otherwise) or (ii) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness for Borrowed Money or other obligation of the
payment thereof or to

 



--------------------------------------------------------------------------------



 



protect such obligee against loss in respect thereof (in whole or in part),
provided that the term “Guarantee” shall not include endorsements for collection
or deposits in the ordinary course of business. The term “Guarantee” used as a
verb has a corresponding meaning.
     “Indebtedness for Borrowed Money” shall mean (i) all indebtedness of
(including, without limitation, all indebtedness assumed by) a Person in respect
of money borrowed (including, without limitation, the unpaid amount of the
purchase price of any property, incurred for such purpose in lieu of borrowing
money or using available funds to pay said amount, and not constituting an
account payable or expense accrual incurred or assumed in the ordinary course of
business), or evidenced by a promissory note, bond, debenture or other like
obligation to pay money, and including indebtedness under banker’s acceptances
and with respect to letters of credit, and (ii) all obligations of (including,
without limitation, all obligations assumed by) a Person (x) constituting a
Capitalized Lease Obligation of such Person, or (y) constituting a Guarantee by
such Person.
     “Indemnified Party” — Section 12.3.
     “Inland Revenue” shall mean the UK Inland Revenue.
     “Interest Period” — Section 3.4.
     “Interest Period Notice” — Section 3.4.
     “Lender” — introductory paragraph.
     “Lender Assignee” — Section 12.4.
     “LIBOR” shall mean the rate for any Interest Period with respect to a LIBOR
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.
     “Libor Loan” shall mean a Loan during any period that it bears interest
determined by reference to LIBOR.
     “Lien” shall mean any mortgage, deed of trust, security deed, pledge,
security interest, assignment, encumbrance, lien or other charge of any kind or
any other agreement or arrangement having the effect of conferring security
(including any agreement to give any of the foregoing, any lease in the nature
thereof, and any conditional sale or other title retention agreement), any lien
arising by operation of law, and the filing of or agreement to give any
financing statement under the Uniform Commercial Code of any jurisdiction.
     “Loan(s)” shall mean, individually and collectively, each Revolving Credit
Loan.

 



--------------------------------------------------------------------------------



 



     “Loan Agreement” shall mean this Agreement as it may from time to time be
amended, extended, restated, supplemented or otherwise modified.
     “Loan Documents” shall mean, individually and collectively, this Agreement,
the Note, the FIFL LC and all other instruments and agreements executed in
connection herewith and therewith, in each case as amended, supplemented or
otherwise modified from time to time. Without limiting the generality of the
foregoing, each amendment to the Loan Agreement or to any other Loan Document,
each waiver of any provision of the Loan Agreement any other Loan Document, and
each instrument and agreement executed in connection herewith or therewith shall
be deemed to be a Loan Document for all purposes of the Agreement and the other
Loan Documents.
     “Local Office Time”, when referring to the time of day when funds are to be
made available to the Lender or the Borrower, shall mean the applicable time in
the city where such funds are to be made available.
     “Note” shall mean the Revolving Credit Note.
     “Notice” shall mean a Notice of Borrowing or a Notice of Conversion, as the
context may indicate.
     “Notice of Borrowing” — Section 2.2(a).
     “Notice of Conversion” — Section 3.5(b).
     “Obligations” shall mean all obligations of the Borrower with respect to
the repayment or performance of any obligations (monetary or otherwise) arising
under or in connection with this Agreement and each other Loan Document.
     “Past-Due Rate” — Section 3.3.
     “Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a trust, an unincorporated
association, a joint venture or other entity or a government or an agency or
political subdivision thereof.
     “Qualification Requirement” – Section 3.7(b).
     “Regulatory Change” means, relative to the Lender or any Lender Assignee,
any change after the Closing Date in any (or the adoption after the Closing Date
of any new):

  (a)   United States Federal, state or local law or foreign law applicable to
the Lender or Lender Assignee; or     (b)   regulation, interpretation,
directive, or request (whether or not having the force of law) applying to the
Lender or Lender Assignee of any court or governmental authority charged with
the interpretation or administration of any law referred to in clause (a) or of
any fiscal, monetary, central bank or other authority having

 



--------------------------------------------------------------------------------



 



      jurisdiction over the Lender or Lender Assignee.

     “Revolving Credit Loan” — Section 2.1(b).
     “Revolving Credit Loan Commitment” shall mean, as the same may from time to
time be terminated pursuant to Section 9 or any other section of the Agreement,
an amount equal to $15,000,000.
     “Revolving Credit Note” – Section 2.3(a).
     “Solvent” shall mean, with respect to any Person, that the fair saleable
value of the tangible and intangible property (including goodwill) of such
Person is, on the date of determination, greater than the total amount of
liabilities of such Person as of such date (including contingent liabilities of
such Person to the extent such Person considers it probable that it shall
actually be liable thereon) and that, as of such date, such Person is able to
pay all Indebtedness for Borrowed Money of such Person as such Indebtedness for
Borrowed Money matures.
     “Subsidiary” of any Person shall mean any other firm, corporation,
partnership, trust or other unincorporated organization or association or other
enterprise, 50% or more of the indicia of equity rights (whether capital stock
or otherwise) of which is at the time owned, directly or indirectly, by such
Person and/or by one or more of such Person’s Subsidiaries.
     “Taxes” — Section 5.2.
     “Type” shall mean either a Base Rate (US) Loan or a Libor Loan.
     “UK” shall mean the United Kingdom.
     “UK Statutes” — Section 10.15.
     “Unutilized Revolving Commitment” shall mean the amount by which the
Revolving Credit Loan Commitment at any time exceeds the aggregate principal
amount of Revolving Credit Loans then outstanding.
     “US” shall mean the United States.
     “Written” or “in writing” shall mean any form of written communication or a
communication by means of telex, telecopier device, telegraph or cable.

 